Case: 4:19-cr-00627-SNLJ-SPM Doc. #: 54 Filed: 11/14/19 Page: 1 of 3 PageID #: 114
                          UNITED STATES DISTRICT COURT                FILED
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION                    NOV 14 2019
                                                                              U.S. DISTRICT COURT
  UNITED STATES OF AMERICA,                       )                         EASTERN DISTRICT OF MO
                                                                                    ST. LOUIS
                                                  )
  Plaintiff,                                      )
                                                  )
  v.                                              ) No. Sl-4:19-CR-00627 SNLJ/SPM
                                                  )
  TERRELL HARROLD, and                            )
  THOMAS PERRY,                                   )
                                                  )
  Defendants.

                                 SUPERSEDING INDICTMENT

                                            COUNT I
                                    [Sex Trafficking of Minor]

 The Grand Jury charges that:

          On or about July 20, 2019, within the Eastern District of Missouri, the defendants,

                                        TERRELL HARROLD,
                                              and
                                         THOMAS PERRY,

  in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor,

  transport, provide, obtain, advertise, and maintain by any means a person-namely,

  Victim 1- knowing, and in reckless disregard of the fact, and having had a reasonable

  opportunity to observe Victim 1, that Victim 1 had not attained the age of 18 years

  and would be caused to engage in a commercial sex act.

        All in violation ofTitle 18, United States Code, Sections 159l(a)(l), (b)(2), and
  (c); and2.

                                              COUNT2
                                        [Conspiracy to Commit
                                           Sex Trafficking]

 The Grand Jury further charges that:

          On or about July 20, 2019, within the Eastern District of Missouri, the defendants,
Case: 4:19-cr-00627-SNLJ-SPM Doc. #: 54 Filed: 11/14/19 Page: 2 of 3 PageID #: 115




                                   TERRELL HARROLD,
                                         and
                                     THOMAS PERRY,

 did combine, consprre and agree with each other, to, in and affecting interstate

 commerce, knowingly recruit, entice, harbor, transport, provide, obtain, advertise, and

 maintain, by any means a person-namely, Victim I -knowing and in reckless disregard of

 the fact, and having had a reasonable opportunity to observe Victim 1, that Victim 1 had

 not attained the age of 18 years and would be caused to engage in a commercial sex act,

 in violation of Title 18, United States Code, Section 1591(a)(l) ,and (c).

                                      Manner and Means

    1. HAROLD and PERRY did target and recruit "Victim 1" to engage in prostitution;

    2. HAROLD and PERRY did recruit, entice, harbor, transport, provide, obtain,

        advertise and maintain "Victim 1" in a manner that affected interstate and foreign

        commerce for the purpose of engaging in prostitution;

    3. HAROLD and PERRY would encourage, support, assist, counsel, aid and abet each

        other throughout the conspiracy.

                         Overt Acts in Furtherance of the Conspiracy

    4. In furtherance of the conspiracy and to effect the objects of the conspiracy, the

        following Overt Acts, among others, were committed in the Eastern District of

        Missouri and elsewhere:

            a. On or about July 20, 2019, HAROLD and PERRY met Victim 1 in Saint

               Louis, Missouri outside a food and liquor convenience store, and eventually
Case: 4:19-cr-00627-SNLJ-SPM Doc. #: 54 Filed: 11/14/19 Page: 3 of 3 PageID #: 116




                persuaded, induced, enticed, or coerced her to travel with HAROLD and

                PERRY, where HAROLD and PERRY directed and arranged for Victim I to

                perform commercial sex acts;

            b. On or about July 20, 2019, HAROLD and PERRY persuaded, induced,

                enticed, or coerced Victim I to engage in acts of prostitution inside a Black

                GMCYukon;

            c. On or about July 20, 2019, HAROLD and PERRY had control over Victim

                l's physical movement, cell phone and manner of communication with

                others outside of the conspiracy;

            d. On or about July 20, 2019, HAROLD and PERRY directed and forced

                Victim I to participate in prostitution while under the influence of alcohol

                provided by HAROLD and PERRY;

            e. On or about July 20, 2019, HAROLD and PERRY solicited employees at a

                local Metro PCS store to engage and participate in commercial sex acts with

                Victim I.

  All in violation of Title 18, United States Code, Section 1594(c).

                                             A TRUE BILL.




                                             FOREPERSON

 JEFFREY B. JENSEN
 United States Attorney



 Dianna R. Collins, #59641
 Assistant United States Attorney
